CM/ECF LIVE - U.S. District Court for the District of Puerto Rico-Filin...   https://ecf.prd.uscourts.gov/cgi-bin/AttyFeeRpt.pl?159259021918516-L...
                                Case 3:20-cv-01691 Document 6-1 Filed 12/04/20 Page 1 of 1

                                                     United States District Court
                                                       District of Puerto Rico
                                         Internet Payment History for Izurieta-Ortega, Ricardo
                                                        11/4/2020 to 12/4/2020

                                                                                    Payment
                 Case no.           Date Paid               Description                                  Receipt #       Amount
                                                                                    Method

                              2020-12-04 16:43:00 Complaint(3:20- PLASTIC_CARD 0104-7108504 $ 400.00
                3:20-
                                                  cv-01691) [cmp
                cv-01691
                                                  cmp] ( 400.00)
                         2020-12-04 16:57:41 Motion to       PLASTIC_CARD 0104-7108552 $ 300.00
                                             Appear
                3:20-                        PHV(3:20-
                cv-01691                     cv-01691)
                                             [motion aprphv]
                                             ( 300.00)




1 of 2                                                                                                                          12/4/2020, 4:06 PM
